Title: To George Washington from Matthew McAllister, 25 October 1796
From: McAllister, Matthew
To: Washington, George


                        
                            Sir, 
                            Savannah October 25th 1796.
                        
                        I have to return you many thanks for the confidence reposed in me, when you
                            were pleased to nominate me to the Office of Attorney for this district at the organization
                            of our happy Government: permit me Sir, to assure you, that nothing could give me greater
                            pain, than that it should in any degree be diminished with the President for whose character
                            I have ever had, the highest respect.
                        If a particular transaction out of the line of my official duty—I mean, Sir,
                            the purchase of a part of the Western territory within the limits of this State was taken
                            into consideration in making the election of a successor, to the late Judge of this
                            district—the Gentleman lately appointed to that office, was originally concerned as well as
                            myself. this circumstance I have reason to beleive, was not clearly understood, at the time
                            the appointment took place.
                        
                        Genl Gunn, Mr Walker and myself signed a paper to him, purporting that he held a
                            certain portion of that territory in the Georgia Company. which was paid for—the paper
                            transferred—a valuable consideration received for it, and the certificate is now in the
                            hands of the Gentleman who purchased it. Besides, Sir, I have had too good an opinion of Mr
                            Clay to suppose he would deny, that he also held several shares in another Company, of which
                            one of his Brothers in law was a grantee. another considerably interested and his partner in
                            the law, Mr Woodruff a young Gentleman who lived with him the secretary of the Company, and
                            who was also concerned in the purchase. I do not by any means feel sorry in vindication of
                            the truth, to make these remarks however unpleasant they may be nor am I at all apprehensive
                            of contradiction.
                        I flatter myself, Sir, there can be no impropriety in mentioning these
                            circumstances immediately to yourself—for, from the very nature and texture of our
                            Government, the avenue to a correct understanding of things ought in my opinion, to be as
                            easy and open as possible, particularly to an officer however inferior, who is accountable
                            for his conduct. besides, the relative situation of this state to the center of the public
                            business of the union, as well as the unfortunately distracted condition of the public mind,
                            renders it the more difficult to procure accurate information in regard to men and measures, so
                            as to be able to detect, or correct misrepresentations, whether intentional or otherwise.
                        Were I satisfied it had been distinctly understood that Mr Clay was a party to
                            that contract, as I was, and I really beleive Judge Stephens was the only one of the four
                            persons whose names were laid before you who was not concerned in it. then indeed to trouble
                            the President with these observations, might justly be considered the result of
                            indiscretion, or a mark of discontent at the regular exercise of the constitutional powers
                            of the Executive on that occasion. Strong reasons however impel me and every other person I
                            have heard speak of the circumstance to beleive there must have been some erroneous or
                            uncandid representations.
                        
                        It would give me pleasure to learn this was not the case; and that the fact of
                            Mr Clay’s being originally engaged and of his declaring himself to be so, immediately after
                            the sale, was candidly and honorably admitted. any subsequent disposition he may have made
                            of his interest, may probably afford a subject of speculative consideration.
                        I owe it, Sir, not only to myself and my friends, but I conceive myself bound
                            to the President who may in some measure be considered responsible for the conduct of
                            officers, appointed during his pleasure to endeaver to remove any improper or unequal
                            impressions. and to give truth an oppertunity to assume her empire, in case her Altar has
                            been assailed.
                        I have to beg, Sir, that it may not be inferred from any part of this letter,
                            that I consider myself particularly injured—the Gentlemen whose names mine accompanied, are
                            too respectable for me to feel it peculiarly, besides the principle long since adopted in
                            respect to appointments, is perfectly in unison with my own sentiments; and in reality was
                            wisely engendered in the constitution of our Government, and is coeval with the principles of
                            every free one. All I mean is that misrepresentations ought to be noticed and
                            discountenanced, and where there is a probability of their existence—it becomes the duty of
                            every good citizen to unravel and detect them so far as he may have it in his power.
                        
                        In justice to my Sentiments, I now feel myself bound to declare, that, I was
                            not prompted to a resignation of my commission as Attorney for this district (which was
                            transmitted to the Secretary of State two posts ago) from any dislike of the Government of
                            our common Country—or to the general Administration of it—nor from any disrespect to the
                            President, for whom I beg leave to repeat I entertain the contrary in the highest degree.
                            but from a conviction that I could not consistently continue any longer in the appointment.
                            I have the honor to be, Sir, with all possible consideration—Your most obedient Servant
                        
                            Matt. McAllister.
                            
                        
                    